 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Julian E Gaytan,                                No. CV-18-00358-PHX-SRB (ESW)
10                Plaintiff,                         REPORT
                                                     AND RECOMMENDATION
11   v.
12   WF CRD SVC,
13                Defendants.
14
15   TO THE HON. SUSAN R. BOLTON, SENIOR UNITED STATES DISTRICT
16   COURT JUDGE:
17
           On February 1, 2018, pro se prisoner Julian E. Gaytan (“Plaintiff”) filed a Civil
18
     Rights Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. On August 20, 2018, Plaintiff’s
19
     Amended Complaint was screened and filed (Doc. 12). On May 29, 2018, the Court
20
     issued an Order advising Plaintiff of his obligation to file a notice of change of address
21
     (Doc. 8 at 4). It is assumed Plaintiff received the Order as it was not returned as
22
     undeliverable.
23
           On August 20, 2018, the Court issued an Order (Doc. 11) granting Plaintiff’s
24
     Motion for Leave to File Amended Complaint. The Order was mailed to Plaintiff but
25
     was returned to sender as undeliverable and “unable to forward.”         (Doc. 13).   On
26
     September 25, 2018, the Court ordered Plaintiff to show cause no later than October 27,
27
     20128 why his action should not be dismissed without prejudice for failure to comply
28
     with the Corut’s order requiring Plaintiff to file a notice of change of address and for
 1   failure to prosecute (Doc. 14). The Court’s Order was mailed to Plaintiff at his last
 2   known address, and the Order was again returned to sender as “Attempted-Not
 3   Known/Unable to Forward.” (Doc. 15).          As of the date of filing this Report and
 4   Recommendation, the Plaintiff has not filed a response to the Court’s Order (Doc. 14) as
 5   required, and the time to do so has passed. Nor has the Plaintiff filed a Notice of Change
 6   of Address.
 7                                        I. DISCUSSION
 8          Plaintiffs have the general duty to prosecute their case. See Fidelity Phila. Trust
 9   Co. v. Pioche Mines Consol., Inc., 587 F.2d 27, 29 (9th Cir. 1978) (“It is a well
10   established rule that the duty to move a case is on the plaintiff and not on the defendant or
11   the court.”). “A party, not the district court, bears the burden of keeping the court
12   apprised of any changes in his mailing address.” Carey v. King, 856 F.2d 1439, 1441
13   (9th Cir. 1988). A plaintiff’s failure to keep the Court informed of his address constitutes
14   a failure to prosecute.
15          Federal Rule of Civil Procedure 41(b) provides that “if the plaintiff fails to
16   prosecute or to comply with these rules or a court order, a defendant may move to
17   dismiss the action or any claim against it.” In Link v. Wabash Railroad Co., 370 U.S.
18   626, 629-31 (1962), the Supreme Court recognized that a federal district court has the
19   inherent power to dismiss a case sua sponte for failure to prosecute, even though the
20   language of Federal Rule of Civil Procedure 41(b) appears to require a motion from a
21   party. Moreover, in appropriate circumstances, the Court may dismiss a pleading for
22   failure to prosecute even without notice or hearing. Link, 370 U.S. at 633.
23          In determining whether Plaintiff’s failure to prosecute warrants dismissal of the
24   case, the Court must weigh the following five factors: “(1) the public’s interest in
25   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
26   of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
27   merits; and (5) the availability of less drastic sanctions.” Carey, 856 F.2d at 1440
28   (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). “The first two of


                                                 -2-
 1   these factors favor the imposition of sanctions in most cases, while the fourth factor cuts
 2   against a default or dismissal sanction. Thus the key factors are prejudice and availability
 3   of lesser sanctions.” Wanderer v. Johnson, 910 F.2d 652, 656 (9th Cir. 1990).
 4          Here, the first, second, and third factors favor dismissal of this case. Plaintiff’s
 5   failure to keep the Court informed of his current address prevents the case from
 6   proceeding in the foreseeable future. The fourth factor, as always, weighs against
 7   dismissal.   The fifth factor requires the Court to consider whether a less drastic
 8   alternative is available. The undersigned finds that only one less drastic sanction is
 9   realistically available. Rule 41(b) provides that a dismissal for failure to prosecute
10   operates as adjudication upon the merits “[u]nless the dismissal order states otherwise.”
11   The Court may dismiss the case without prejudice.
12          Plaintiff has not informed the Court of his new address despite having been
13   ordered to do so. Mail to Plaintiff has been returned and cannot be forwarded. Plaintiff
14   has abandoned his case.      The undersigned will recommend dismissal of Plaintiff’s
15   Amended Complaint (Doc. 12) without prejudice.
16                                       II. CONCLUSION
17          For the reasons set forth herein,
18          IT IS RECOMMENDED that the Amended Complaint (Doc. 12) be dismissed
19   without prejudice for Plaintiff’s failure to comply with the Court’s Orders and to
20   prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.
21          This recommendation is not an order that is immediately appealable to the Ninth
22   Circuit Court of Appeals. Any notice of appeal pursuant to Fed. R. App. P. 4(a) (1)
23   should not be filed until entry of the District Court’s judgment. The parties shall have
24   fourteen days from the date of service of a copy of this recommendation within which to
25   file specific written objections with the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
26   6, 72. Thereafter, the parties have fourteen days within which to file a response to the
27   objections. Failure to file timely objections to the Magistrate Judge’s Report and
28   Recommendation may result in the acceptance of the Report and Recommendation by the


                                                -3-
 1   District Court without further review. See United States v. Reyna-Tapia, 328 F.3d 1114,
 2   1121 (9th Cir. 2003). Failure to file timely objections to any factual determinations of
 3   the Magistrate Judge may be considered a waiver of a party’s right to appellate review of
 4   the findings of fact in an order or judgment entered pursuant to the Magistrate Judge’s
 5   recommendation. See Fed. R. Civ. P. 72.
 6         Dated this 5th day of November, 2018.
 7
 8
 9                                                    Honorable Eileen S. Willett
10                                                    United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
